Citation Nr: 1417315	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  13-23 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from July 1957 to December 1957. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Wichita, Kansas which reopened the appellant's previously denied claim of service connection for tinnitus and confirmed the previous denial.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT


1. In a February 2008 rating decision, the RO denied the appellant's claim of service connection for tinnitus; the appellant did not file a notice of disagreement and no new and material evidence was received within the appeal period.

2.  The evidence received since the RO's February 2008 rating decision is not duplicative or cumulative of evidence previously of record, it relates to unestablished facts necessary to substantiate the claim of service connection for tinnitus, and it raises a reasonable possibility of substantiating the Veteran's claim of service connection.





CONCLUSIONS OF LAW

1. The February 2008 rating decision which denied the Veteran's claim of entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2. The evidence received subsequent to the February 2008 rating decision is new and material; and the claim of service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claim decided herein, the claim has been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

In February 2008, the RO denied service connection for tinnitus.  At the time of the rating decision, the evidence of record consisted of lay statements, a VA examination and private treatment records.  The claim was previously denied because there was no evidence that the condition was incurred or caused by service.  

The appellant was notified of this decision and of his procedural rights by letter in February 2008.  He did not submit any new and material evidence or a notice of disagreement within a year of the decision.  Thus, the February 2008 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

The evidence received since the February 2008 rating decision includes a VA examination and additional lay statements from the appellant.  This evidence is new as it was not part of the record at the time of the February 2008 rating decision.  It is also material as it relates to an unestablished fact necessary to substantiate the claim because it provides an indication of an etiological link between the appellant's current disability and his period of ACDUTRA.  Therefore, the evidence is new and material, and the claim is reopened.





ORDER

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened, and to this extent only, the appeal is granted.


REMAND

Having reopened the appellant's claim of service connection for tinnitus, the Board finds that further development is necessary prior to adjudicating the issue.

The appellant was afforded a VA examination in October 2012.  The examiner determined that tinnitus is less likely than not a symptom associated with the appellant's hearing loss.  In support of his opinion, the examiner noted that since the onset of tinnitus did not reportedly begin while in military service, it is less likely related to military noise or his hearing loss.  However, the examiner did not indicate whether the appellant's tinnitus was aggravated by his service-connected hearing loss disability.  

Thus, remand is necessary to obtain a VA opinion to determine if the appellant's tinnitus was aggravated by his service-connected hearing loss disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file to the October 2012 examiner, or another appropriate VA provider if she is unavailable, to provide an addendum opinion for the appellant's claim of service connection for tinnitus. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that tinnitus was caused (in whole or in part) by the appellant's service-connected hearing disability.

If not, the examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that tinnitus was aggravated (permanently made worse beyond its natural progression) by the appellant's bilateral hearing loss.

The examiner must provide a complete rationale for all opinions and conclusions reached.

If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

2. After completing the above, the claim should be readjudicated.  If the claim remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


